Exhibit 10.26

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the "Agreement "),  dated as of January 17, 2020 is
made and entered into by and between TELA Bio, Inc., a Delaware corporation
"Company"), and Peter C.  Murphy (the "  Executive").

 

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company as the Chief Commercial Officer on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and intending to be bound hereby, the parties agree
as follows:

 

I.Duration of Agreement. The Executive's term of employment by the Company under
this Agreement shall commence on January 27, 2020 (the "  Effective Date").
Unless terminated or amended in writing by the parties, this Agreement will
govern the Executive's continued employment by the Company until that employment
ceases in accordance with Section 5 hereof.

 

2.Position;  Duties. The Executive will be employed as the Company's Chief
Commercial Officer, reporting directly to the Company’s President and Chief
Executive Officer. In such position, the Executive shall perform such duties and
shall have such authority consistent with such position as may be assigned to
him from time to time by the Company's President and Chief Executive Officer.
The Executive shall devote his best efforts and all of his business time and
services to the Company and its Affiliates.  The Executive  shall  not,  in any
capacity, engage in other business activities or perform services for any other
Person without the prior  written consent of the Board; provided, however, 
that  without  such consent,  the Executive  may engage in charitable or public
service, so long as such activities do not interfere with the Executive's
performance of his duties and obligations hereunder.

 

3.Place of Performance. The Executive may perform his services hereunder at,
among other locations, the principal executive offices of the Company, the
Executive's home office and/or during business related travel.

 

4.Compensation.

 

4.1.Base  Salary. The Executive's annual salary will be $350,000 (the "Base
Salary"). The Company shall pay the Base Salary, less such withholdings and
deductions as required by applicable law, to the Executive in accordance with
the Company's usual payroll practices as in effect from time to time. The Base
Salary shall be reviewed on an annual basis by the Board and may adjusted from
time to time by the Board; provided, however, that any decrease in the Base
Salary shall be made only if the Company contemporaneously decreases the
salaries of all senior executives and vice presidents of the Company and the
Executive's Base Salary is decreased by a percentage that is not greater than
the average percentage by which the salaries of such other senior executives and
vice presidents are decreased.

 

4.2.Annual Bonus. Executive will be eligible to participate in an annual
incentive program established by the Board. Executive's annual incentive
compensation under

 










 

such incentive program (the "Annual Bonus") shall be targeted at 50% of
Executive's Base Salary (the "Target Bonus"). The Annual Bonus payable under the
incentive program shall be based on the achievement of performance goals to be
determined by the Board. Any Annual Bonus earned will be paid at the same time
annual bonuses are paid to other executives of the Company generally, subject to
Executive's continuous employment through the date of payment, except as
otherwise provided in Section 5.

 

4.3.Sign-On Equity Grant. On or following the Effective Date, subject to
approval by the Compensation Committee of the Board (the "Compensation
Committee"), the Company will grant to Executive a stock option intended to
constitute an incentive stock option (to the maximum extent permitted by
applicable law) to purchase 60,000 common shares of the Company's common stock
at a price per share equal to the fair market value on the date of grant, as
determined by the Compensation Committee, subject to Executive's continued
employment through the date of grant (the  Stock Option"). The Stock Option
will be subject to the terms of the Company's 2019 Equity Incentive Plan and an
applicable award agreement providing for 25% of the shares subject to the Stock
Option being eligible to vest and become exercisable on the first anniversary of
the date of grant and the remaining 75% of the shares subject to the Stock
Option being eligible to vest and become exercisable in equal monthly
installments on the last day of each of the 36 calendar months immediately
following the first anniversary of the grant date, subject in each case to
Executive's continued employment with the Company through the applicable vesting
date.

 

4.4.Employee Benefits. The Executive will be eligible to participate in the
employee benefit plans, policies or arrangements maintained by the Company for
its senior executive employees generally, subject to the terms and conditions of
such plans, policies or arrangements; provided, however, that this Agreement
will not limit the Company's ability to amend, modify or terminate such plans,
policies or arrangements at any time for any reason.

 

4.5.Paid Time Off Subject to the terms and conditions of the Company's policy,
as may be amended from time to time, the Executive will be eligible for four
weeks of paid time off each calendar year.

 

4.6.Reimbursement of Expense .The Company will pay or reimburse the Executive
for all reasonable business expenses incurred or paid by the Executive in the
performance of his duties and responsibilities for the Company in accordance
with the business expense reimbursement policies of the Company, as may be
amended from time to time.

 

5.Termination; Severance. The Executive's employment hereunder shall terminate
(i) on the date specified in a written notice from the Company that Executive's
employment with the Company will be terminated, (ii) on the date not less than
30 days following written notice from the Executive that he is resigning from
the Company, (iii) on the date of his death or (iv) on the date of his
Disability, as reasonably determined by the Company. Upon cessation of his
employment for any reason, unless otherwise consented to in writing by the
Board, the Executive shall resign immediately from any and all officer, director
and other positions he then holds with the Company and/or its Affiliates. Upon
any cessation of his employment with the Company, the Executive shall be
entitled only to such compensation and benefits as described in this Section 5.

 

-2-

 










 

5.1.Termination without Cause  or upon Good Reason. If the Executive's
employment by the Company ceases due to a termination by the Company without
Cause (as defined below) or a termination by the Executive for Good Reason (as
defined below), the Company shall:

 

5.1.1.pay to the Executive all accrued and unpaid Base Salary through the
termination date at the time such Base Salary would otherwise be paid according
to the Company's usual payroll practices;

 

5.1.2.pay to the Executive any accrued and unpaid Annual Bonus for the year
preceding the year in which  the termination  date occurs at the time
such  Annual  Bonus would otherwise be paid in accordance  with Section  4.2,
but in no event  later than  March 15 of the year immediately following the year
in which the termination date occurs;

 

5.1.3.make severance payments to the Executive in the form of continuation of
the Executive's then current Base Salary for a period of nine (9) months
following the termination date (or, if the termination occurs within the Change
of Control Period, for a period of twelve (12) months following the termination
date), in accordance with the Company's normal payroll practices (such 9- or
12-month period, as applicable, the "Severance Period");

 

5.1.4.provide to the Executive a continuation of health, dental and vision
insurance during the Severance Period and, to the extent that the continuation
of such insurance coverage is not permitted under the Company's insurance
policies, pay to the Executive a cash amount equal to the monthly cost of
continued coverage under the Consolidated Omnibus Budget Reconciliation Act("
COBRA"); and

 

5.1.5.in the event that the termination occurs on or within the Change of
Control Period, (i) pay to the Executive an amount equal to 100% of the
Executive's then current Target Bonus, payable in the form of cash payments in
regular installments over the Severance Period in accordance with the Company's
normal payroll practices, (ii) pay to the Executive a pro-rated portion (based
on the number of days Executive was employed by the Company during the calendar
year in which the termination date occurs) of the Annual Bonus that Executive
would have earned for the year of termination had Executive remained employed,
as determined by the Board in good faith; provided that such pro-rated Annual
Bonus shall be paid out at the same time annual bonuses are paid generally to
other executives of the Company for the relevant year, but in no event later
than March 15th of the year immediately following that in which the termination
date occurs, and (iii) the vesting and, if applicable, exercisability shall be
accelerated (and, if applicable, all restrictions and rights of repurchase on
such awards shall lapse) effective as of immediately prior to the termination
date with respect to l 00% of the shares subject to Executive's then outstanding
equity awards; provided, however, that for any awards that vest in whole or in
part based on the attainment of performance-vesting conditions, only the service
vesting conditions (if any) of such award shall be deemed satisfied, while the
performance vesting conditions of such award shall remain eligible to be
achieved based upon actual performance over the remainder of the applicable
performance period.

 

-3-

 










 

5.1.6.Except as otherwise provided in this Section 5.1.  all compensation and
benefits will cease at the time of the Executive's cessation of employment and
the Company will have no further liability or obligation by reason of such
cessation of employment. The payments and benefits described in this Section S.
l are in lieu of, and not in addition to, any other severance arrangement
maintained by the Company. Notwithstanding any provision of this Agreement, the
payments described in Section 5.1 (other than Section 5.1.  1) are conditioned
on:

 

(a) the Executive's execution and delivery to the Company of a general  release
of claims against the Company and its Affiliates substantially in form and
substance satisfactory  to the Company (the "Release' ) and on such Release
becoming irrevocable by the 60th day following the effective date of the
Executive '  s cessation of employment; and (b) the Executive's continued
compliance with the provisions of the Restrictive Covenant Agreement (as defined
below). Subject to Section 5.3 below, to the extent that any payments under this
Section 5.1 (other than Section 5.1.1) are delayed pending the Release becoming
irrevocable, the delayed amounts will be paid in a lump sum as soon as
administratively practicable after the Release becomes irrevocable, provided
that if the 60 day period described above begins in one taxable year and ends in
a second taxable year, the payment of the delayed amounts and the commencement
of the remaining payments shall not occur until the second taxable year.

 

5.2.Other Terminations. If the Executive'  s employment with the Company ceases
for any reason other than as described in Section 5.1 above (including but not
limited to

 

(a) termination by the Company  for Cause, (b) resignation  by  the
Executive  without Good Reason, (c) termination as a result of
the  Executive's  Disability,  or  (d) the Executive's  death), then the
Company's obligation to the Executive will be limited  solely  to the payment of
accrued and unpaid Base Salary as described in Section 5.1.1 through the date of
such cessation of employment  and, in the case of Executive's  death
or  Disability,  any  Annual  Bonus as described in Section 5.1.2.  All
compensation and benefits will cease at the time of such cessation of employment
and, except as otherwise provided by COBRA, the Company will have no further
liability or obligation by reason of such termination. The foregoing will not be
construed to limit the Executive's right to payment or reimbursement for claims
incurred prior to the date of such termination under any insurance contract
funding an employee benefit plan, policy or arrangement of the Company in
accordance with the terms of such insurance contract.

 

5.3.Compliance with Section 409A. Notwithstanding anything to the contrary in
this Agreement, no portion of the benefits or payments to be made under Section
5.1 will be payable until the Executive has a "separation from service" from the
Company within the meaning of Section 409A of the Code. In addition, to the
extent compliance with the requirements of Treas. Reg.§ l.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A of the Code to payments due to the Executive upon or
following his "separation from service", then notwithstanding any other
provision of this Agreement (or any otherwise applicable plan, policy, agreement
or arrangement), any such payments that are otherwise due within six months
following the Executive's "separation from service" (taking into account the
preceding sentence of this paragraph) will be deferred without interest and paid
to the Executive in a lump sum on the earlier of (i) the expiration of such six
month period and (ii) the date of Executive's death. This paragraph should not
be construed to prevent the application of Treas. Reg. § 1.409A- l (b)(9)(iii)
(or any successor provision) to amounts payable hereunder. For purposes of the

 

-4-

 










 

application of Section 409A of the Code, each payment in a series of payments
will be deemed a separate payment.

 

6.Restrictive Covenants. As a condition to the effectiveness of this Agreement,
the Executive will execute and deliver to the Company contemporaneously herewith
a Confidential Information, Non-Competition and Assignment Agreement in the form
attached hereto as Exhibit A (the "Restrictive Covenant Agreement"). The
Executive agrees to abide by the terms of the Restrictive Covenant Agreement,
which are hereby incorporated by reference into this Agreement. The Executive
acknowledges that the terms of the Restrictive Covenant Agreement shall continue
to remain in full force and effect following the cessation of the Executive's
employment with the Company for any reason.

 

7.Certain Definitions. For purposes of this Agreement:

 

7.1."Affiliate" means, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct ownership
interest shall be treated as an Affiliate of the Company.

 

7.2."Cause" means (i) indictment, commission of, or the entry of a plea of
guilty or no contest to, (A) a felony or (B) any crime (other than a felony)
that causes the Company or its Affiliates public disgrace or disrepute, or
adversely affects the Company's or its Affiliates' operations or financial
performance or the relationship the Company has with its Affiliates, customers
and suppliers; (ii) commission of an act of gross negligence, willful
misconduct, fraud, embezzlement, theft or material dishonesty with respect to
the Company or any of its Affiliates; (iii) a breach of the Executive's
fiduciary duty of loyalty to the Company or any of its Affiliates; (iv) alcohol
abuse or use of controlled substances (other than prescription drugs taken in
accordance with a physician's prescription); (v) material breach of any
agreement with the Company or any of its Affiliates, including this Agreement
and the Restrictive Covenant Agreement; (vi) a material breach of any Company
policy regarding employment practices; or (vii) refusal to perform the lawful
directives of the Board, if not cured within 30 days following receipt by the
Executive from the Company of written notice thereof.

 

7.3."Change of Control" means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events: (A)
any sale, lease, exclusive license or other transfer of all or substantially all
of the assets of the Company and its Subsidiaries taken as a whole by means of a
single transaction or series of related transactions, except where such sale,
lease, exclusive license or other transfer is to a wholly owned Subsidiary of
the Company; or (B) any transaction or series of transactions involving the
Company, or its securities, whether by consolidation, merger, purchase of shares
of capital stock or other reorganization or combination or otherwise, in which
the holders of the Company's outstanding shares of capital stock immediately
prior to such transaction or series of related transactions own, immediately
after such transaction or series of related transactions, securities
representing fifty percent (50%) or less of the voting power of the entity
surviving such transaction or series of related transactions or the entity whose
securities are issued pursuant to such transaction or series of related
transactions.

 

-5-

 










 

7.4."Change of Control Period" means the period beginning on the date of the
consummation of a Change in Control and ending on the first anniversary of such
date.

 

7.5."Code" means the Internal Revenue Code of 1986, as amended.

 

7.6."Control" (including, with correlative meanings, the terms "Controlled by"
and "under common Control with"), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

 

7.7." Disability" means a condition entitling the Executive to benefits under
the Company's long term disability plan, policy or arrangement; provided,
however, that if no such plan, policy or arrangement is then maintained by the
Company and applicable to the Executive, "Disability" will mean the Executive's
inability to perform the essential duties of his position due to a mental or
physical condition (other than alcohol or substance abuse), with or without a
reasonable accommodation. Termination as a result of a Disability will not be
construed as a termination by the Company "without Cause."

 

7.8."Good Reason" means one or more of the following: (i) a material reduction
in the Executive's title, duties, authority or responsibilities, provided that a
material reduction of the Executive's title, duties, authority or
responsibilities hereunder shall be deemed not to have occurred if, following a
Change of Control, (A) if the Company remains a separate entity, Executive is
the most senior executive directly responsible for the Commercial functions of
the Company, or (B) if the Company does not remain a separate entity, Executive
is the most senior executive directly responsible for the Commercial functions
of the acquiring entity that are comprised of the former business of the
Company; (ii) a material breach of this Agreement by the Company; (iii) a
material reduction in Base Salary or Target Bonus opportunity by the Company to
the Executive that is not in accordance with Section 4.1 and to which the
Executive has not provided written consent; or (iv) any requirement following a
Change of Control that the Executive be based 50 or more miles from the facility
where the Executive is based immediately prior to the Change of Control. The
notice by the Executive of the condition constituting Good Reason under this
Agreement shall be provided to the Company in writing within ninety (90) days of
the initial existence of the condition constituting Good Reason, the Company
shall then have thirty (30) days after receipt of such written notice to remedy
the condition, and in the event the Company fails to remedy the condition, the
Executive's resignation based on such Good Reason must be effective within
thirty (30) days after the expiration of such remedy period.

 

7.9."Person" means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, association, governmental entity,
unincorporated entity or other entity.

 

7.10."Subsidiary" means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.

 

8.Miscellaneous.

 

-6-










 

8.1.Cooperation. The Executive further agrees that, subject to reimbursement of
his reasonable expenses, he will cooperate fully with the Company and its
counsel with respect to any matter (including litigation, investigations, or
governmental proceedings) in which the Executive was in any way involved during
his employment with the Company. The Executive shall render such cooperation in
a timely manner on reasonable notice from the Company, so long as the Company
exercises commercially reasonable efforts to schedule and limit its need for the
Executive's cooperation under this paragraph so as not to interfere with the
Executive's other personal and professional commitments.

 

8.2.Section 409A.

 

8.2.1.Notwithstanding anything herein to the contrary or otherwise, except to
the extent any expense, reimbursement or in-kind benefit provided to the
Executive does not constitute a "deferral of compensation" within the meaning of
Section 409A of the Code, and its implementing regulations and guidance, (i) the
amount of expenses eligible for reimbursement or in-kind benefits provided to
the Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive in any
other calendar year, (ii) the reimbursements for expenses for which the
Executive is entitled to be reimbursed shall be made on or before the last day
of the calendar year following the calendar year in which the applicable expense
is incurred and (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.

 

8.2.2.Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to the Executive that would be deemed to constitute
"nonqualified deferred compensation" within the meaning of Section 409A of the
Code are intended to comply with Section 409A of the Code. Notwithstanding
anything in this Agreement to the contrary, distributions may only be made under
this Agreement upon an event and in a manner permitted by Section 409A of the
Code or an applicable exemption.

 

8.3.Section 280G. Notwithstanding any other provision of this Agreement, in the
event that any payment or benefit by the Company or otherwise to or for the
benefit of Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (all such payments and
benefits, including the payments and benefits under Section 5 above, being
hereinafter referred to as the "Total Payments"), would be subject (in whole or
in part) to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then the Total Payments shall be reduced to the minimum extent necessary
to avoid the imposition of the Excise Tax on the Total Payments, but only if (i)
the net amount of such Total Payments, as so reduced (and after subtracting the
net amount of federal, state and local income and employment taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income and employment taxes on such Total Payments and the amount of the Excise
Tax to which Executive would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments). The
reduction of the Total Payments contemplated in this Section 8.3 shall be

 

-7-

 










 

implemented by determining the Parachute Payment Ratio (as defined below), as
determined in good faith by the Company (or its successor), for each Total
Payment and then reducing the Total Payments in order beginning with the Total
Payment with the highest Parachute Payment Ratio. For Total Payments with the
same Parachute Payment Ratio, such Total Payments shall be reduced based on the
time of payment of such Total Payments, with amounts having later payment dates
being reduced first. For Total Payments with the same Parachute Payment Ratio
and the same time of payment, such Total Payments shall be reduced on a pro rata
basis (but not below zero) prior to reducing Total Payments with a lower
Parachute Payment Ratio. For purposes hereof, the term' Parachute Payment Ratio"
shall mean a fraction, (x) the numerator of which is the value of the applicable
Total Payment (as calculated for purposes of Section 2800 of the Code), and (y)
the denominator of which is the intrinsic (i.e., economic) value of such Total
Payment.

 

8.4.Other Agreements. The Executive represents and warrants to the Company that
there are no restrictions, agreements, including but not limited to
confidentiality, non-compete, invention assignment, or consulting agreements, or
understandings whatsoever to which he is a party that would prevent or make
unlawful his execution of this Agreement, that would be inconsistent or in
conflict with this Agreement or the Executive's obligations hereunder, or that
would otherwise prevent, limit or impair the performance by the Executive of his
duties under this Agreement.

 

8.5.Successors and Assigns. The Company may assign this Agreement to any
Affiliate or to any successor to its assets and business by means of
liquidation, dissolution, merger, sale of assets or otherwise. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such Affiliate or successor. For avoidance of doubt, a
termination of the Executive's employment by the Company in connection with a
permitted assignment of the Company's rights and obligations under this
Agreement is not a termination "without Cause" so long as the assignee offers
employment to the Executive substantially on the terms herein specified (without
regard to whether the Executive accepts employment with the assignee). The
rights and duties of the Executive hereunder are personal to Executive and may
not be assigned by him.

 

8.6.Governing Law and Enforcement. This Agreement will be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to the principles of conflicts of laws. Any legal proceeding
arising out of or relating to this Agreement will be instituted in a state or
federal court in the Commonwealth of Pennsylvania, and the Executive and the
Company hereby consent to the personal and exclusive jurisdiction of such
court(s) and hereby waive any objection(s) that they may have to personal
jurisdiction, the laying of venue of any such proceeding and any claim or
defense of inconvenient forum.

 

8.7.Waivers. The waiver by either party of any right hereunder or of any breach
by the other party will not be deemed a waiver of any other right hereunder or
of any other breach by the other party. No waiver will be deemed to have
occurred unless set forth in writing. No waiver will constitute a continuing
waiver unless specifically stated, and any waiver will operate only as to the
specific term or condition waived.

 

-8-










 

8.8.Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

 

8.9.Survival. This Agreement will survive the cessation of the Executive's
employment to the extent necessary to fulfill the purposes and intent of this
Agreement.

 

8.10.Notices. Any notice or communication required or permitted under this
Agreement will be made in writing and (a) sent by reputable overnight courier,
(b) mailed by overnight U.S. express mail, return receipt requested or (c) sent
by telefax. Any notice or communication to the Executive will be sent to the
address contained in his personnel file. Any notice or communication to the
Company will be sent to the Company's principal executive offices, to the
attention of the Board. Notwithstanding the foregoing, either party may change
the address for notices or communications hereunder by providing written notice
to the other in the manner specified in this paragraph.

 

8.11.Withholding. All payments (or transfers of property) to the Executive will
be subject to tax withholding to the extent required by applicable law.

 

8.12.Section Headings. The headings of sections and paragraphs of this Agreement
are inserted for convenience only and will not in any way affect the meaning or
construction of any provision of this Agreement.

 

8.13.Counterparts: Facsimile. This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute but one and the same
instrument.

8.14.Entire  Agreement: Amendments. This Agreement contains the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and supersedes all prior discussions, agreements and understandings of every
nature relating to that subject matter. This Agreement may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.

 

8.15.Policies. Executive acknowledges that Executive shall be subject to, and
hereby agrees to abide by the terms of, Company policies in effect from time to
time, including, without limitation, any clawback or recoupment policies,
securities trading policies and stock ownership guidelines.

 

-9-










 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, in each
case on the date first above written.

 

 

 

COMPANY:

 

 

 

 

 

 

 

 

TELA Bio, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Antony Koblish

 

Name:

Antony Koblish

 

Title:

Chief Executive Officer

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

/s/ Peter C. Murphy

 

 

Peter C. Murphy

 

 

 

 

 

 

 

 

 

 

 

(Signature Page to Employment Agreement)



